Case 1:18-cv-03543-FB-ST Document 57-10 Filed 06/05/20 Page 1 of 7 PageID #: 428




                   EXHIBIT J
                                                                                26.1
  Case 1:18-cv-03543-FB-ST Document 57-10 Filed 06/05/20 Page 2 of 7 PageID #: 429
In-Flight Service Programs and Policies Handbook                                                           19 Jan 17




Chapter 26                   Job Accommodation Policy




Overview
                               Delta does not discriminate against individuals with disabilities and will
                               offer reasonable accommodation to qualified individuals with a medically
                               supported need.

                               Generally, a reasonable accommodation is a change in the work
                               environment or in the way work is customarily performed that will enable
                               an employee with a medical impairment to perform essential job functions,
                               participate in training, or engage in Company-sponsored activities or
                               events. Reasonable accommodation may also be available to assist an
                               internal job candidate to participate in the hiring process or to help an
                               employee who is no longer able to perform his/her own job to identify and
                               secure another vacant and available position within the Company for which
                               the employee is qualified and able to perform with his/her work
                               restrictions, with or without a reasonable accommodation.

                               Participation in this Program does not mean that Delta Air Lines considers
                               an individual to be disabled. This Program is a workplace initiative available
                               to all employees with verified medical impairments, regardless of disability.



Eligibility
                               Job accommodation is based on an employees medically based work
                               restrictions, as supported by current medical documentation, and the
                               operations ability to make reasonable changes to the employees
                               workplace or the way the work is performed. While each request is
                               considered individually based on the specific circumstances, some
                               examples of a reasonable job modification may include a workstation
                               evaluation to determine whether adjustment to desk height is appropriate
                               or a computer monitor needs to be adjusted. It may also mean that special
                               equipment is warranted, such as an ergonomic chair or assistive software.




                                                                                                   Job Accommodation
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001684
26.2
 Case   1:18-cv-03543-FB-ST Document 57-10 Filed 06/05/20 Page 3 of 7 PageID #: 430
                                                              In-Flight Service Programs and Policies Handbook
19 Jan 17

Considerations
                        While the Company will consider requests for specific accommodations, in
                        some cases a different accommodation that is more efficient or cost
                        effective or less disruptive to the operation may be selected, so long as it is
                        effective and consistent with the individuals medical restrictions. While
                        Delta will make reasonable efforts to accommodate an employees medical
                        restrictions, not all job accommodation requests can be fulfilled - Delta
                        cannot compromise safety or operational standards, supercede seniority, or
                        eliminate essential functions of a position. Likewise, Delta will not create a
                        new position for an employee in the Job Accommodation Program.

                        All reasonable accommodations are made based on the information
                        available and the circumstances in effect at the time. We recognize that in
                        the fast-paced airline industry, flight schedules, staffing levels, and other
                        factors are constantly changing. Likewise, we understand that individuals
                        medical conditions may change over time. An accommodation that at one
                        time was effective and reasonable may not be in the future. As a result, no
                        accommodation at Delta can be final or permanent. Any approved
                        accommodation may need to be reevaluated as circumstances or medical
                        restrictions change.



Alternative Position Assistance
                        Alternative Position Assistance is available to employees with verified
                        medical impairments that prevent them from returning to their previous
                        positions with Delta. Alternative Position Assistance will help an employee
                        who is no longer able to perform the essential functions of his/her job to
                        identify and secure another position within Delta for which the employee is
                        qualified and able to perform with his/her work restrictions This assistance
                        may include reviewing open jobs, resume assistance, job skills
                        assessment, interview coaching, and other services, as appropriate.

                        It is the responsibility of the participating employee to follow the
                        appropriate steps to bid or apply for positions for which the employee
                        believes he/she is qualified and to successfully complete any initial
                        screening and interviewing so his/her qualifications may be reviewed. The
                        employee must remain in contact with the Accommodation Specialist and
                        immediately update him or her on any position bid on so the
                        Accommodation Specialist can assist in the process.

                        Alternative Position Assistance is available to help you identify appropriate
                        positions and participate effectively in the selection process. Alternative
                        positions that may be reasonable for an employee in the Program will
                        depend on a number of factors, including current job openings and the
                        employees work restrictions, willingness to relocate, and knowledge, skills,
                        experience, and abilities.




Job Accommodation
               Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                            DELTA_HS_001685
                                                                                26.3
  Case 1:18-cv-03543-FB-ST Document 57-10 Filed 06/05/20 Page 4 of 7 PageID #: 431
In-Flight Service Programs and Policies Handbook
                                                                                                           19 Jan 17

Accommodation Process
                               1. Request accommodation
                               Contact Deltas Accommodation Department directly at 404-715-9811 or
                               by emailing accommodations@delta.com. Accommodation Request and
                               Medical Release forms will be sent to you by mail or email, as well as a
                               Physicians Certification for Job Accommodation form for your physician to
                               complete.

                               2. Provide medical documentation
                               You should complete and return the Accommodation Request form and
                               Medical Release form to Deltas Accommodation Department along with the
                               Physicians Certification for Job Accommodation and/or other current
                               objective medical documentation provided by your treating physician
                               supporting the need for an accommodation.

                               You need provide only the medical documentation pertinent to the
                               condition for which you are seeking accommodation and sufficient to
                               support the medical need for the accommodation requested.

                               Any medical documentation you provide will be available only to Deltas
                               Accommodation Department, or others with a business need to know, and
                               will not be kept in your employee file. Operation leaders will be told of your
                               work restrictions, but not your specific diagnosis, to help them understand
                               your accommodation needs and make decisions about how they may be
                               able to accommodate you and, as needed, to provide assistance in the case
                               of an emergency.

                               3. Participate in Accommodation Discussions
                               Once adequate and current medical documentation has been received, you
                               will be scheduled for an accommodation assessment discussion, which may
                               occur either in person or by conference call. The discussion will include
                               you, your Accommodation Specialist, and, depending on the request,
                               operational leaders and Human Resources professionals.

                               Because Delta values direct communications with its employees, third
                               parties (including family members, friends, attorneys, religious leaders, or
                               others) are not allowed to participate in accommodation meetings or phone
                               calls, except in rare circumstances such as when the employee is physically
                               or mentally unable to speak for himself. In such cases, arrangement must
                               be made in advance with the Accommodation Department. These
                               discussions may not be recorded by or on behalf of any participant.

                               The purpose of the accommodation assessment discussion is to explore
                               possible means of accommodation in light of your work restrictions. This is
                               your opportunity to explain your restrictions and abilities and suggest your
                               accommodation ideas, as well as to consider accommodation suggestions
                               that may be offered by other meeting participants.




                                                                                                   Job Accommodation
Printed pages of this handbook are for information only. Currency must be verified with online version.
    CONFIDENTIAL                                                                                  DELTA_HS_001686
26.4
 Case   1:18-cv-03543-FB-ST Document 57-10 Filed 06/05/20 Page 5 of 7 PageID #: 432
                                                              In-Flight Service Programs and Policies Handbook
19 Jan 17

Accommodation Process (continued)
                        After the initial accommodation assessment meeting, operation leaders,
                        Human Resources, and the Accommodation Specialist will review
                        accommodation suggestions and a second meeting will be held, during
                        which your leaders will inform you how they are able to accommodate your
                        medical restrictions.

                        If a reasonable accommodation is identified that will allow you to continue
                        to work in your current position, your leaders and Accommodation
                        Specialist will coordinate with you to implement the agreed upon
                        accommodation.

                        If no reasonable accommodation is identified that would allow you to
                        perform the essential functions of your position, you may be offered leave
                        of absence and the opportunity to participate in Alternative Position
                        Assistance.


Employee Responsibilities
                         Provide adequate and current medical documentation of your need for
                          accommodation.
                         Actively participate in the accommodation process.
                         Attend accommodation assessment meetings.
                         Immediately notify your Accommodation Specialist and provide
                          objective medical documentation if your medical condition or restrictions
                          change.

                        If you are participating in Alternative Position Assistance:
                         Regularly review available positions on eBid.
                         Maintain contact with your Accommodation Specialist and provide timely
                          notification of any position for which you have applied.


Duration
                        Active employees may participate in the Job Accommodation Program until
                        they receive an effective job accommodation or obtain an alternative
                        position for which they are qualified and can perform consistent with their
                        restrictions.

                        Inactive employees may participate in the Job Accommodation Program for
                        up to two years while on an approved leave of absence. Extension may be
                        requested in cases of extenuating circumstances, such as a significant
                        change in the employees restrictions.

                        All employees are expected to actively participate in the process. Should
                        you discontinue your active participation in the process, your
                        accommodation request will lapse. However, you can contact Deltas
                        Accommodation Department to resume active participation for up to two
                        years (or longer, if extenuating circumstances apply) so long as you remain
                        an active employee or on an approved leave.

                                                           End of Chapter

Job Accommodation
               Printed pages of this handbook are for information only. Currency must be verified with online version.
   CONFIDENTIAL                                                                            DELTA_HS_001687
                                       JOB ACCOMMODATION PROGRAM
       Case 1:18-cv-03543-FB-ST Document 57-10 Filed 06/05/20 Page 6 of 7 PageID #: 433

                                                  GUIDELINES FOR EMPLOYEES
OVERVIEW                                                             As a result, no accommodation at Delta can be final or
                                                                     permanent. Any approved accommodation may need to be
Delta does not discriminate against individuals with disabilities    reevaluated as circumstances or medical restrictions change.
and will offer reasonable accommodation to qualified individuals
with a medically supported need.                                     Alternative Position Assistance is available to employees with
                                                                     verified medical impairments that prevent them from returning to
Generally, a reasonable accommodation is a change in the work        their previous positions with Delta. Alternative Position
environment or in the way work is customarily performed that         Assistance will help an employee who is no longer able to
will enable an employee with a medical impairment to perform         perform the essential functions of his/her job to identify and
essential job functions, participate in training, or engage in       secure another position within Delta for which the employee is
Company-sponsored activities or events. Reasonable                   qualified and able to perform with his/her work restrictions. This
accommodation may also be available to assist a job candidate        assistance may include reviewing open jobs, résumé
to participate in the hiring process or to help an employee who is   assistance, job skills assessment, interview coaching, and other
no longer able to perform his/her own job to identify and secure     services, as appropriate. It is the responsibility of the
another vacant and available position within the Company for         participating employee to follow the appropriate steps to bid or
which the employee is qualified and able to perform with his/her     apply for positions for which the employee believes he/she is
work restrictions, with or without a reasonable accommodation.       qualified and to successfully complete any initial screening and
                                                                     interviewing so his/ her qualifications may be reviewed. The
Participation in this Program does not mean that Delta Air Lines     employee must remain in contact with the Accommodation
considers an individual to be disabled. This Program is a            Specialist and immediately update him or her on any position
workplace initiative available to all employees with verified        bid on so the Accommodation Specialist can assist in the
medical impairments, regardless of disability.                       process.

Job Accommodation is available based on an employee’s                Alternative Position Assistance is available to help you identify
medically based work restrictions, as supported by current           appropriate positions and participate effectively in the selection
medical documentation, and the operation’s ability to make           process. Alternative positions that may be reasonable for an
reasonable changes to the employee’s workplace or the way the        employee in the Program will depend on a number of factors,
work is performed. While each request is considered                  including current job openings and the employees’ work
individually based on the specific circumstances, some               restrictions, willingness to relocate, and knowledge, skills,
examples of a reasonable job modification may include a              experience, and abilities.
workstation evaluation to determine whether adjustment to desk
height is appropriate or a computer monitor needs to be                  ACCOMMODATION PROCESS
adjusted. It may also mean that special equipment is warranted,
such as an ergonomic chair or assistive software.                        Request accommodation
While the Company will consider requests for specific                Contact Delta’s Accommodation Department directly at 404-
accommodations, in some cases a different accommodation that         715-9811 or by emailing Accommodations@Delta.com.
is more efficient or cost effective or less disruptive to the        Accommodation Request and Medical Release forms will be
operation may be selected, so long as it is effective and            sent to you by mail or email, as well as a Physician’s
consistent with the individual’s medical restrictions. While Delta   Certification for Job Accommodation form for your physician to
will make reasonable efforts to accommodate an employee’s            complete.
medical restrictions, not all job accommodation requests can be          Provide medical documentation
fulfilled – Delta cannot compromise safety or operational
standards, supersede seniority, or eliminate essential functions     You should complete and return the Accommodation Request
of a position. Likewise, Delta will not create a new position for    form and Medical Release form to Delta’s Accommodation
an employee in the Job Accommodation Program.                        Department along with the Physician’s Certification for Job
                                                                     Accommodation and/or other current objective medical
All reasonable accommodations are made based on the                  documentation provided by your treating physician supporting
information available and the circumstances in effect at the time.   the need for an accommodation.
We recognize that in the fast-paced airline industry, flight         You need provide only the medical documentation pertinent to
schedules, staffing levels, and other factors are constantly         the condition for which you are seeking accommodation and
changing. Likewise, we understand that individuals’ medical          sufficient to support the medical need for the accommodation
conditions may change over time. An accommodation that at            requested.
one time was effective and reasonable may not be in the future.

         CONFIDENTIAL                                                                                  DELTA_HS_001682
November 2014
       Case 1:18-cv-03543-FB-ST Document 57-10 will
                                               Filed    06/05/20
                                                    be held,          Page
                                                             during which your7leaders
                                                                                 of 7 PageID
                                                                                       will inform#:
                                                                                                  you434
                                                                                                      how they
The Genetic Information Nondiscrimination Act of 2008 (GINA)          are able to accommodate your medical restrictions.
prohibits employers and other entities covered by GINA Title II
from requesting or requiring genetic information of employees or      If a reasonable accommodation is identified that will allow
their family members except as specifically allowed by this law.      you to continue to work in your current position, your leaders
In order to comply with this law, Delta asks that you not provide     and Accommodation Specialist will coordinate with you to
any genetic information when responding to this request for           implement the agreed upon accommodation.
medical information related to your request for a reasonable
accommodation. "Genetic information", as defined by GINA,             If no reasonable accommodation is identified that would
includes an individual's family medical history, the results of an    allow you to perform the essential functions of your position, you
individual's or family member's genetic tests, the fact that an       may be offered leave of absence and the opportunity to
individual or an individual's family member sought or received        participate in Alternative Position Assistance.
genetic services, and genetic information of a fetus carried by
an individual or an individual's family member or an embryo
lawfully held by an individual or family member receiving
                                                                          EMPLOYEE RESPONSIBILITIES
assistive reproductive services.                                               Provide adequate and current medical
                                                                               documentation of your need for accommodation.
Any medical documentation you provide will be available only to
Delta’s Accommodation Department, or others with a business                    Actively participate in the accommodation process.
need to know, and will not be kept in your employee file.                      Attend accommodation assessment meetings.
Operation leaders will be told of your work restrictions, but not              Immediately notify your Accommodation Specialist
your specific diagnosis, to help them understand your                          and provide objective medical documentation if
accommodation needs and make decisions about how they may                      your medical condition or restrictions change.
be able to accommodate you and as needed to provide
assistance in the case of an emergency.                               If you are participating in Alternative Position
    Participate in Accommodation Discussions                          Assistance . . .
Once adequate and current medical documentation has been
received, you will be scheduled for an accommodation                           Regularly review available positions on eBid.
assessment discussion, which may occur either in person or by                  Maintain contact with your Accommodation
conference call. The discussion will include you, your                         Specialist and provide timely notification of any
Accommodation Specialist, and, depending on the request,                       position for which you have applied.
operational leaders and Human Resources professionals.
Because Delta values direct communications with its
employees, third parties (including family members, friends,              DURATION
attorneys, religious leaders, or others) are not allowed to
                                                                               Active employees may participate in the Job
participate in accommodation meetings or phone calls, except in
                                                                               Accommodation Program until they receive an effective
rare circumstances such as when the employee is physically or
                                                                               job accommodation or obtain an alternative position for
mentally unable to speak for himself. In such cases,
                                                                               which they are qualified and can perform consistent
arrangement must be made in advance with the
                                                                               with their restrictions.
Accommodation Department. These discussions may not be
recorded by or on behalf of any participant.                                   Inactive employees may participate in the Job
                                                                               Accommodation Program for up to two years while on
The purpose of the accommodation assessment discussion is to                   an approved leave of absence. Extension may be
explore possible means of accommodation in light of your work                  requested in cases of extenuating circumstances, such
restrictions. This is your opportunity to explain your restrictions            as a significant change in the employee’s restrictions.
and abilities and suggest your accommodation ideas, as well as                 All employees are expected to actively participate in
to consider accommodation suggestions that may be offered by                   the process. Should you discontinue your active
other meeting participants.                                                    participation in the process, your accommodation
                                                                               request will lapse. However, you can contact Delta’s
After the initial accommodation assessment meeting, operation                  Accommodation Department to resume active
leaders, Human Resources, and the Accommodation Specialist                     participation for up to two years (or longer, if
will review accommodation suggestions and a second meeting                     extenuating circumstances apply) so long as you
                                                                               remain an active employee or on an approved leave.




         CONFIDENTIAL                                                                                  DELTA_HS_001683
November 2014
